Name: Commission Regulation (EEC) No 2402/91 of 6 August 1991 amending Regulation (EEC) No 1495/91 and increasing to 140 000 tonnes the quantity of rice held by the Italian intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 8 . 8 . 91 Official Journal of the European Communities No L 220/9 COMMISSION REGULATION (EEC) No 2402/91 of 6 August 1991 amending Regulation (EEC) No 1495/91 and increasing to 140 000 tonnes the quantity of rice held by the Italian intervention agency for which a standing invitation to tender for export has been opened THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular Article 5 (3) thereof, Having regard to Council Regulation (EEC) No 1424/76 of 21 June 1976 laying down general rules for interven ­ tion on the market in rice (3), as last amended by Regula ­ tion (EEC) No 794/91 (4), Having regard to Commission Regulation (EEC) No 75/91 of 11 January 1991 laying down the procedures and conditions for the disposal of paddy rice held by intervention agencies (*), Whereas Commission Regulation (EEC) No 1495/91 (*), opened a standing invitation to tender for the export of 100 000 tonnes of paddy rice held by the Italian interven ­ tion agency ; whereas, Italy informed the Commission of the intention of its intervention agency to increase by 40 000 tonnes the quantity for which a standing invita ­ tion to tender for export has been opened ; whereas the total quantity of paddy rice held by the Italian interven ­ tion agency for which a standing invitation to tender for export has been opened should be increased to 140 000 tonnes ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 1495/91 is replaced by the following : ' 'Article 1 The Italian intervention agency is hereby authorized to put up for sale on the Community market by invi ­ tation to tender 140 000 tonnes of paddy rice held by it.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 6 August 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 166, 25 . 6. 1976, p. 1 . 0 OJ No L 177, 24 . 6. 1989, p. 1 . 3) OJ No L 166, 25. 6. 1976, p. 24. (4) OJ No L 82, 28. 3 . 1991 , p. 5. 0 OJ No L 9, 12 . 1 . 1991 , p . 15. 0 OJ No L 140, 4. 6. 1991 , p. 15.